Citation Nr: 1413459	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  09-35 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel




INTRODUCTION

The Veteran had active duty service from August 1982 to November 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In his substantive appeal, the Veteran requested a videoconference hearing before the Board.  He was subsequently scheduled for a hearing in April 2011.  However, prior to the proceeding, his representative submitted a statement indicating that they wanted the case to be remanded for a VA examination in lieu of a hearing.  As noted below, the Board does find that a VA examination is necessary in this case.  Therefore, the Board deems the hearing request to have been withdrawn.    

The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that the Veteran's service representative filed an informal hearing presentation on behalf of the Veteran in March 2014.  The remaining documents are either duplicative or irrelevant to the issue on appeal.  
  
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary in this case in order to afford the Veteran a VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bilateral hearing loss.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file, to include any updated VA medical records. 

2.  After the above development has been completed, the Veteran should be afforded a VA examination to ascertain the severity and manifestation of his bilateral hearing loss.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should comment on the severity of the Veteran's service-connected bilateral hearing loss and discuss the effect of the disability on his occupational functioning and daily activities.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


